IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 512 EAL 2020
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 DANIEL DOUGHERTY,                               :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2021, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.             Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner is:


             Where [petitioner’s] testimony at his first trial was induced by the
             ineffective assistance of counsel, did the trial court commit reversible
             error by admitting that testimony at his third trial?